Citation Nr: 0205583	
Decision Date: 05/30/02    Archive Date: 06/11/02

DOCKET NO.  94-14 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
psychophysiological headaches.

2. Entitlement to service connection for an eye disorder, to 
include glaucoma.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Esq.


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1953 to August 
1953.

In a decision, dated in March 1979, the Board of Veterans' 
Appeals (Board or BVA) denied the veteran's claim of 
entitlement to service connection for psychophysiological 
headaches with mental deficiency.  In February 1991, the 
Board entered a decision denying service connection for an 
eye disability on the basis that the evidence submitted since 
the prior final BVA decision of March 1959 did not provide a 
new factual basis for allowing the claim.

In May 1993, the veteran sought to reopen his claims for 
service connection for psychological headaches and for an eye 
disability.  This appeal originally came before the Board on 
appeal from an August 1993 determination letter by the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which declined to reopen the veteran's 
claims on the basis that new and material evidence had not 
been submitted.  A timely administrative appeal was perfected 
by the veteran.  This appeal was previously before the Board 
in September 1996, and in January 1998, and was remanded for 
clarification of the veteran's representative and additional 
development of the record.

In September 1999, the Board entered a multiple-issue 
decision that denied the veteran's request to reopen his 
claim for service connection for psychological headaches.  
The Board also determined that new and material evidence had 
been submitted to reopen the claim for service connection for 
an eye disability, but denied that claim as not well 
grounded.

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (Court).  By an Order, dated April 27, 
2001, the Court vacated the September 1999, BVA decision that 
declined to reopen the claim for service connection for 
psychological headaches and denied service connection for an 
eye disability, and remanded the case to the Board.  These 
matters are once again before the Board.

The Board observes that in correspondence received at the 
Board in January 2002, the veteran, by his attorney-
representative, declined to waive consideration of any matter 
at the Regional Office level.  However, in accordance with 
the Veterans Claims Assistance Act and its implementing 
regulations, a review of the record indicates that additional 
development is required concerning the sole matter of 
entitlement to service connection for an eye disability.  See 
38 U.S.C.A. § 5100 et seq. (West Supp. 2001); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

In this regard, effective on February 22, 2002, 38 C.F.R. 
§ 20.1304 was amended by removing paragraph (c) of that 
provision.  67 Fed. Reg. 3099, 3105 (Jan. 23, 2002).  Prior 
to the effective date of this amendment of § 20.1304, 
paragraph (c) prescribed that a claimant had a right to have 
new evidence considered by the Agency of Original 
Jurisdiction (AOJ), absent a written waiver of such 
consideration.  Compare 38 C.F.R. § 20.1304(c) (2001), with 
67 Fed. Reg. at 3105 (Subpart N-Miscellaneous).  Inasmuch as 
the veteran, by his attorney-representative, filed a written 
statement that specifically declined waiver of AOJ 
consideration prior to February 22, 2002, the Board will 
remand the claim for an eye disability.  Thus, the issue of 
entitlement to service connection for an eye disability will 
be addressed in the REMAND portion of this decision.

Lastly, the Board notes that communications from the veteran, 
specifically a statement dated May 1999, seem to indicate 
that the veteran is attempting to reopen a claim of 
entitlement to service connection for a psychiatric disorder, 
to include depression.  (See BVA Decision, dated March 1959).  
As such, this issue is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1. In a decision dated in March 1979, the Board denied the 
veteran's claim for service connection for psychological 
headaches with mental deficiency, on the basis that the 
veteran's headaches, regardless of their etiology, had 
existed prior to service and had not increased in severity 
during service.

2. The evidence added to the record since the March 1979 
Board decision is cumulative of the evidence previously 
considered and does not bear directly and substantially 
upon the specific matter of whether headaches were either 
incurred in or aggravated by service; and, when considered 
alone or together with all of the evidence, both old and 
new, it has no significant effect upon the facts 
previously considered.


CONCLUSION OF LAW

1. The evidence received since the March 1979 Board decision, 
which denied service connection for psychophysiological 
headaches with mental deficiency, is not new and material.  
38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a), 
20.1105 (2001).

2. The March 1979 decision of the Board, denying service 
connection for psychophysiological headaches with mental 
deficiency, is final and the claim for this benefit is not 
reopened.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a)-(b) 
(West 1991 & Supp. 2001); 38 C.F.R. § 20.1100(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

Initially, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West Supp. 2001).  The VCAA eliminated the well-grounded 
requirement and modified VA's duties to notify and assist 
claimants.  38 U.S.C.A. §§ 5103, 5103A, 5107(a) (as amended).

To implement the provisions of the VCAA, the Secretary of VA 
promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  Generally, the provisions of 
this liberalizing law, to include the implementing 
regulations, are "potentially applicable to claims pending 
on the date of the VCAA's enactment."  See Holliday v. 
Principi, 14 Vet. App. 280, 290 (2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  Notably, however, the regulations 
create an exception to the applicability rule with respect to 
VA assistance in cases of claims to reopen a finally decided 
claim.  66 Fed. Reg. 45,620 (Aug. 29, 2001).  In effect, this 
exception applies to any claim to reopen a finally 
adjudicated claim received on or after August 29, 2001.  Id.  
In addition, the amended regulatory provisions of 38 C.F.R. 
§ 3.156(a) redefine the term "material evidence" and 
incorporate an evidentiary prerequisite of establishing "a 
reasonable possibility of substantiating the claim," for the 
purpose of reopening a claim.  66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.156(a)).  The 
Secretary specifically provided that the amendment to section 
3.156(a) would be applicable to any claim to reopen a finally 
decided claim received on or after August 29, 2001, thereby 
creating another exception to the applicability rule.  Id.  
Inasmuch as the veteran's request to reopen his claim for 
service connection for psychological headaches was made in 
May 1993, which is well in advance of August 29, 2001, the 
implementing and amended regulations, as noted above, do not 
apply for the purpose of determining whether the veteran in 
this case has submitted new and material evidence sufficient 
to reopen that claim.  Id; cf. Karnas v. Derwinski, supra.

That notwithstanding, the regulatory provisions, as 
promulgated by the Secretary to implement the VCAA, do not 
otherwise create an exception to the November 9, 2000, 
effective date, with respect to VA notification in cases of 
claims to reopen a finally decided claim.  66 Fed. Reg. 
45,620.  Hence, it is well to observe that the VCAA and its 
implementing regulations include an enhanced duty on the part 
of VA to notify a claimant of the information and evidence 
needed to substantiate a claim, which does apply to the 
veteran's May 1993 request to reopen his claim of service 
connection for psychological headaches.  38 U.S.C.A. § 5103 
(as amended); 66 Fed. Reg. 45,620 (to be codified at 
38 C.F.R. § 3.159(b)).

In this regard, the record reflects that the veteran and his 
representative were provided with a copy of several rating 
actions, to include August 1993, December 1996, and May 1999 
rating actions, and were provided a Statement of the Case 
dated March 1994, and numerous Board Remands and decisions, 
as well as a Court order dated April 2001.  These documents, 
which have been furnished during the pendency of this appeal, 
provided notification of the information and medical evidence 
needed to reopen this claim and the evidence relevant to this 
claims has been properly developed.  As identified by the 
veteran, numerous private and VA medical records as pertinent 
to the headache claim have been obtained and associated with 
the claims folder.  Thus, under the circumstances in this 
case, VA has satisfied its duties to notify and assist the 
veteran, and there is no further action to be undertaken to 
comply with provisions of the VCAA or its implementing 
regulations.  Therefore, the veteran will not be prejudiced 
as a result of the Board deciding the matter of whether new 
and material evidence has been submitted to reopen the claim 
for service connection for psychological headaches.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

New and Material Evidence

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim for service connection 
for psychological headaches is the March 1979 decision of the 
Board.  38 U.S.C.A. § 7105.  Therefore, the Board must 
review, in light of the applicable law, regulations, and the 
Court cases regarding finality, the additional evidence 
submitted since that determinations.  The prior evidence of 
record is vitally important in determining newness and 
materiality for the purposes of deciding whether to reopen 
this claim.  Id.


The "old" evidence

The veteran was referred from the eye, ear, nose, and throat 
clinic in June 1953 to the neuropsychiatric clinic for 
complaints of occipital headaches which he attributed to a 
blow to the head he sustained when he was in high school.  
The veteran related that he was unconscious following the 
injury and had epileptiform seizures thereafter.  His last 
episode was one year earlier.  He stated that his headaches 
seemed to come during the day and were worse in the 
afternoon.  It was noted that a review of eye studies 
revealed no appreciable error of refraction.  Further 
examination revealed temporal pallor of discs, exophoria for 
distance, right hyperphoria, exophoria for near and right 
hyperphoria for near.  It was indicated that the phorias as 
described could be responsible for some of the veteran's 
complaints.

When seen in the neuropsychiatric clinic in June 1953, the 
veteran reported that he had been having occipital headaches 
since 1951 when he was hit on the back of his head with a 
soda bottle.  This occurred in the afternoon, and he remained 
unconscious until midnight.  He related that his headaches 
usually begin hurting around noon and hurt until he went to 
sleep.  The headaches were more intense between 3:30 P.M and 
4:00 P.M. and when he woke up in the morning, he had no 
headache at all.  His headaches had been this way since he 
completed the first eight weeks of basic training.  On 
examination of the cranial nerves, there was some mild 
dancing-type nystagmus on looking upward.  The examiner 
stated that this might not be true nystagmus, but might 
merely be nystagmoid movements because at the same time the 
veteran constantly blinked his eyes and was flinching and 
jerking his face about.  The examiner commented that a 
definite impression was difficult, but the differential 
diagnoses centered on epilepsy, grand mal and possible 
cerebral injury.

On VA neuropsychiatric examination in August 1958, the 
veteran reported that his eyes and head gave him a lot of 
trouble.  He stated that his headaches seemed to be mostly in 
the back of his head.  He indicated that he did not know how 
long his symptoms had been present, but that it had been a 
good while.  Following an examination, the pertinent 
diagnosis was that no neurological disorder was found.

The veteran was hospitalized in a VA facility in November 
1971.  He complained of frequent occipital headaches for the 
previous three years.  In the past six months, the headaches 
had been fairly constant.  The veteran related that the 
headaches were aggravated by nervous tension, noises and 
excitement.  An X-ray of the skull was normal.  No pertinent 
diagnosis was made.  It was noted that his functional 
symptoms of headache had improved.

The veteran was seen in a private facility in August 1974 for 
a severe headache.  The diagnosis was headache of unknown 
etiology.

The veteran was hospitalized by the VA from February to May 
1976.  The records show that he complained of headaches of 22 
years.  The hospital records also indicate that he reported 
that he developed headaches in service. He related that he 
was hospitalized during service and ultimately discharged.  
It was noted that he suffered a concussion on the job in 
1968.  On examination, the fundi were benign.


The Board decision of March 1979

By a decision in March 1979, the Board denied the veteran's 
claim for service connection for psychophysiological 
headaches with mental deficiency.  This decision was 
predicated on findings that the veteran's headaches had 
existed prior his entrance into service, and this pre-service 
condition had not increased in severity during service.




The "new" evidence

Voluminous private and VA medical records dated from 1989 to 
1998 have been associated with the claims folder.  Many of 
these records show continued treatment for headaches.  In 
July 1995, the veteran reported chronic headaches since a 
motor vehicle accident the previous March.  In January 1997, 
the veteran reported that his headaches had their onset forty 
years earlier.

A summary of VA progress notes dated in October 1997 has been 
associated with the claims folder.  It was indicated that in 
May 1991, the veteran's headaches were worsening.  They had 
begun after a trauma in 1972.


Legal Criteria

Service connection is warranted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Unless the 
Chairman of the Board orders reconsideration, all Board 
decisions are final on the date stamped on the face of the 
decision.  38 U.S.C.A. §§ 511(a), 7103(a), 7104(a); 38 C.F.R. 
§ 20.1100(a).  When a claim is disallowed by the Board, the 
claim may not thereafter be reopened and allowed, and a claim 
based on the same factual basis may not be considered, unless 
new and material evidence is submitted to warrant reopening 
of the claim.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991 & 
Supp. 2001); 38 C.F.R. § 20.1105.  Since a request for 
reconsideration of the March 1979 Board decision has not been 
made, the issue now before the Board is whether new and 
material evidence has been presented, which provides a basis 
warranting reopening of the claim.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a).

"New and material" evidence, for purposes of this appeal, 
is defined as evidence not previously submitted, not 
cumulative or redundant, and which by itself, or along with 
evidence previously submitted, is so significant that it must 
be considered to fairly decide the merits of the claim.  
38 C.F.R. § 3.156 (a); Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998); see also Evans v. Brown, 9 Vet. App. 273 (1996).

Furthermore, the Court has stated that in determining whether 
the evidence is new and material, the credibility of the 
newly presented evidence is to be presumed.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine, as articulated in Evans v. Brown, 9 Vet. App. 273 
(1996), was not altered by the ruling in Hodge, and continues 
to be binding precedent).  The Board is required to give 
consideration to all of the evidence received since the last 
disallowance of this claim on any basis, in this case, since 
the Board decision dated in March 1979.  See Hickson v. West, 
12 Vet. App. 247, 251 (1999).


Analysis

The Board acknowledges that extensive private and VA medical 
records have been associated with the claims folder in 
conjunction with the veteran's attempt to reopen his claim 
for service connection for headaches.  While some records 
indicate that the veteran related that his headaches began 
after a trauma in 1972, others, including a report in January 
1997, indicate a forty-year history of headaches.  The Board 
points out that a history of headaches dating to service is 
consistent with the record and fails to address the 
underlying issue, that is, whether the veteran's preexisting 
headaches increased in severity during service.  The 
additional evidence merely confirms the presence, many years 
after service, of headaches.  No competent medical evidence 
has been submitted which demonstrates that the veteran's 
headaches became worse in service.  The only evidence to that 
effect are the continued assertions of the veteran.  His 
allegations are repetitive and cumulative of similar claims 
of record at the time of the previous Board decision.  In 
Routen v. Brown, 10 Vet. App. 183, 186, (1997), the Court 
noted "[l]ay assertions of medical causation, or in this 
case, of aggravation of a preexisting disease, cannot suffice 
to reopen a claim under 38 U.S.C. 5108."  See also Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).

In summary, the Board finds that the additional evidence 
submitted in support of the veteran's claim is merely 
cumulative and not new and material.  Therefore, the claim is 
not reopened, and the Board's decision of March 1979 denying 
service connection for psychophysiological headaches remains 
final and the benefits sought on appeal remain denied.

Because the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).


ORDER

Since new and material evidence has not been submitted to 
reopen a claim of entitlement to service connection for 
psychophysiological headaches, the appeal is denied.


REMAND

The veteran also contends that service connection is 
warranted for an eye disability.  The Board observes that, as 
noted in the veteran's October 2001 brief, which was received 
by the Board in January 2002, the veteran has identified 
potentially relevant documents that have not yet been 
associated with the claims file.  Specifically, the veteran 
has alleged treatment at Shreveport VA facilities for his eye 
disability.  In this regard, the Board emphasizes that 
records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). As the 
veteran has not submitted a waiver of consideration of these 
records by the RO, this claim must be remanded for these 
records to be associated with the claims folder, and for the 
RO to consider them.

As such, this claim is REMANDED for the following 
development:

1. The RO should send the veteran written 
notification explaining his rights and 
obligations under the Veterans Claims 
Assistance Act, with respect to the 
claim of entitlement to service 
connection for an eye disability, to 
include glaucoma.  The RO should also 
inform the veteran that he may submit 
competent medical evidence showing a 
relationship between any currently 
diagnosed eye disability and his 
period of active military service.

2. The RO should contact all Shreveport 
VA facilities (hospitals, outpatient 
clinics, etc.) and request all records 
pertaining treatment for an eye 
disability, dating from January 1989 
to the present.  All records obtained 
by this search effort should be 
associated with the claims folder.  If 
the search for these requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

3. The RO should contact the veteran, as 
well as his representative, and ask 
that he provide the names, addresses, 
and approximate (beginning and ending) 
dates of any other additional medical 
treatment for his eye disability.  
After securing any necessary 
release(s), the RO should request 
copies of all indicated records, which 
have not been previously secured and 
associated with the claims folder.  If 
the search for any requested records 
yields negative results, that fact 
should clearly be documented in the 
veteran's claim file, and he should be 
so notified.

4. To help avoid future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is taken in a deficient 
manner, appropriate corrective action 
should be undertaken.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

5. The RO must also review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
is completed.  In particular, the RO 
should ensure that the new 
notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act and its 
implementing regulations at 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159) are 
fully complied with and satisfied.

6. After any further development 
necessary, to include a further VA 
examination if warranted, the RO 
should then re-adjudicate this claim, 
based on all evidence of record.  The 
RO must provide adequate reasons and 
bases for its determination.

7. If the benefit sought by the veteran 
remains denied, he and his 
representative should be provided with 
a supplemental statement of the case, 
and given the opportunity to respond 
within the applicable time.  
Thereafter, the claims file should be 
returned to the Board for further 
appellate review.

The purpose of this remand is to obtain clarifying data, and 
to ensure due process of law.  The Board intimates no 
opinion, legal or factual, as to the ultimate disposition in 
this case by reason of this remand.  No action is required of 
the veteran until he is notified by the RO.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

